                         IN TIIE UNITED STATES DISTRICT COURT
                     FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                    No. 5:17-CT-3173-D


MATTHEW JAMES GRIFFIN,                        )
                                              )
                               Plaintiff,     )
                                              )
                   v.                        )                     ORDER
                                    )
NADINE J. BRYANT, et al.,           )
                                    )
                        Defendants. )


          On June 30, 2017, Matthew James Griffin ("Griffin" or ''plaintiff'') filed a complaint,

alleging claims under 42 U.S.C. § 1983, the Americans with Disabilities Act ("ADA"), 42 U.S.C.

§§ 12101, et~andtheRehabilitationAct,29U.S.C. § 794 [D.E.1]. Griffin also asserts state law

claims.     On November 21, 2018, Magistrate Judge Numbers issued a Memorandum and

Recommendation (''M&R") [D.E. 10], recommended denying Griffin's motion for a temporary

restraining order or preUminary injunction ("TRO motion") [D.E. 9], and directing the clerk of court

to continue managing Griffin's claims. On Jan~ 11, 2019, Griffin objected to the M&R [D.E.

22].

          ''The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed :findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).
       The court has considered Griffin's motion for a TRO or preUmjnary injunction under the

governing standard. See Fed. R. Civ. P. 6S; Winter v. Natural Res. Def. Council, Inc., SSS U.S. 7,

20 (2008); Real Truth About Obama, Inc. v. FEC, S7S F.3d 342,346 (4th Cir. 2009), vacated on

other grounds, S59 U.S. 1089 (2010), reissued in relevant pan, 607 F.3d 35S (4th Cir. 2010) (per

curiam); U.S. De_p't of Labor v. Wolf Run Mining Co., 4S2 F.3d 27S, 281 n.1 (4th Cir. 2006). The

court denies the motion as meritless.

       Griffin also filed three motions seeking voluntary dismissal of his claims for monetary

damagesundertheADAandhisstatelawclaims. See [D.E.11, 12, 13]. Aplaintiffmayvoluntarily
                                                                                          \.._




dismiss an action without order of the court by filing a notice of dismissal at any time before service

by the adverse party of an answer or a motion for summary judgment. See Fed. R. Civ. P. 41(a)(l ).

Otherwise an action shall not be dismissed on the plaintiff's request except upon an order of the

court. See Fed. R. Civ. P. 41(a)(2). Defendants have not been served .or filed any responsive

pleadings. Accordingly, the court grants Griffin's motions for voluntary dismissal pursuant to Rule

41 (a)(l) [D.E. 11, 12, 13], and dismisses Griffin's claims for monetary damages under the ADA and

state law claims.

       On December 26, 2018, Griffin moved for appointment of counsel [D.E. 16]. No right to

counsel exists in civil cases absent "exceptional circumstances." Whisenant v. Yuam, 739 F.2d 160,

163 (4th Cir. 1984), abrogatedinpartonothergroundsbIMallard v. U.S. Dist. Co:m:t,490U.S. 296

(1989); see Cook v. Bounds, S18 F.2d 779, 780 (4th Cir. 197S). The existence of exceptional

circumstances "hinges on [the] characteristics of the claim and the litigant." Whisenant 739 F.2d

at 163. The facts of this case and .Griffin's abilities do not present exceptional circumstances.

Nonetheless, the court grants in part Griffin's motion for appointment ofcounsel and appoints North

Carolina Prisoner Legal Services, Inc. (''NCPLS"), to assist Griffin with conducting discovery after

                                                  2
defendants have been served with the complaint and the court has issued a scheduling order

providing for a period of discovery. See Standing Order l 7-SO-03.

       On January 22, 2019, Griffin moved for an order requiring the clerk of court ''to retain the

paper of copy of document 19" [D.E. 22]~ and argues that the clerk improperly scanned this filing,

rendering it illegible. The court has reviewed the .docket and disagrees. Accordingly, the court

denies the motion [D.E. 22].

       In sum, the court ADOPTS the conclusions in the M&R [D.E. 10] and DENIES Griffin's

TRO motion [D.E. 9]. The court GRANTS Griffin's motions for voluntary dismissal [D.E. 11, 12,

13] and DISMISSES without prejudice Griffin's claims for monetary damages under the ADA and

his state law claims without prejudice. The court also GRANTS IN PART Griffin's motion for

appointment of counsel [D.E. 16], and the court appoints North Carolina Prisoner Legal Services,

Inc. (''NCPLS") to assist Griffin with discovery. The court DENIES Griffin's request that the court

retain a paper copy [D.E. 22]. Griffin may proceed with his remaining ~laims. The clerk of court

is DIRECTED to proceed in accordance with standing order 14-SO-02 which governs service of

process in state prisoner civil rights cases. If necessary, the court DIRECTS the United States

Marshal Service to make service pursuant to 28 U.S.C. § 1915(d). The clerk of court is DIRECTED

to proceed in accordance with standing order 17-SO-03 governing appointment ofNCPLS to assist

in discovery.

       SO ORDERED. This _B.__ day of April 2019.


                                                        J~C.DEVERID
                                                        United States District Judge




                                                3
